Case: 1:17-cv-02718 Document #: 61-5 Filed: 11/28/18 Page 1 of 3 PageID #:327




              Exhibit E
             Case: 1:17-cv-02718 Document #: 61-5 Filed: 11/28/18 Page 2 of 3 PageID #:327


Mohammed Badwan

From:                                 Mohammed Badwan
Sent:                                 Wednesday, June 6, 2018 7:02 PM
To:                                   'Nefulda, Larissa'; Omar Sulaiman; Marwan Daher
Cc:                                   Turner, Stephen; Wilson, Johner; Gomez, Erika
Subject:                              RE: Kayyal v ERC


Larissa,

Thanks for producing the recording.

As you may imagine, we find the timing of the production to be highly suspect. There is absolutely no valid reason why
ERC withheld this recording until we formally requested it. Not surprisingly, the recording fully supports Plaintiff’s claims
and that is presumably the reason it has been withheld for months.

With respect to extending discovery, we will strongly oppose any motion. The need for an extension was caused by
ERC’s own conduct/omissions. ERC has had this recording all along and cannot now, once it has been discovered by
Plaintiff, seek to obtain evidence to mitigate the incriminating material it contains.

As always, I am available to discuss this matter at your convenience.

Regards,


Mohammed O. Badwan, Esq.
Sulaiman Law Group, Ltd.
Attorneys At Law
2500 S. Highland Ave.
Suite 200
Lombard, Illinois 60148
Direct Line (630) 575 - 8180
Fax (630) 575 - 8188
Website: AtlasConsumerLaw.com
Email: mbadwan@sulaimanlaw.com

CONFIDENTIALITY: The information contained in this e-mail message and accompanying documents are covered by the
Electronic Communications Privacy Act, 18 U.S.C. 2510-2521 and contains confidential information intended only for use by the
specified individual(s) and/or entity(s) named above. If you are not the intended recipient, or the employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this e-mail in error and any review,
dissemination, copying or the taking of any action based on the contents of this communication and/or attached documents is strictly
prohibited. If you have received this communication in error, please notify us immediately by telephone or email and delete the
original message without making a copy. This message, together with any attachments, is intended for the use of the individual or
entity to which it is addressed and contains information that is LEGALLY PROTECTED BY THE ATTORNEY-CLIENT
PRIVILEGE, CONFIDENTIAL AND EXEMPT FROM DISCLOSURE.

NOT LEGAL ADVICE: If you are not an existing client of Sulaiman Law Group, Ltd., do not construe anything in this e-mail to
make you a client of Sulaiman Law Group, Ltd. Any information in this communication is for discussion purposes only, and is not
offered as legal advice. There is no right to rely on the information contained in this communication and no attorney-client
relationship is formed.



                                                                   1
              Case: 1:17-cv-02718 Document #: 61-5 Filed: 11/28/18 Page 3 of 3 PageID #:327
CIRCULAR 230 DISCLAIMER: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal
tax advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for
the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction or tax related matter(s) addressed therein.



From: Nefulda, Larissa <Larissa.Nefulda@lewisbrisbois.com>
Sent: Wednesday, June 6, 2018 1:22 PM
To: Mohammed Badwan <mbadwan@sulaimanlaw.com>; Omar Sulaiman <osulaiman@sulaimanlaw.com>; Marwan
Daher <mdaher@sulaimanlaw.com>
Cc: Turner, Stephen <Stephen.Turner@lewisbrisbois.com>; Wilson, Johner <Johner.Wilson@lewisbrisbois.com>; Gomez,
Erika <Erika.Gomez@lewisbrisbois.com>
Subject: Kayyal v ERC

Counsel,

During the May 30, 2018 30(b)(6) deposition, a question arose as to a March 24, 2017 call. Attached is a recording of the
March 24, 2017 incoming call between ERC and your client. ERC did not make a connection between the March 24
incoming call and this case until after the recent May 30 deposition.

As you know, the current discovery cut-off date is June 8, 2018. In light of the March 24, 2017 recording, we plan on
asking the Court to extend the discovery cut-off by 30 days so that we can conduct discovery regarding matters
pertaining to the March 24 call. Please advise whether you will oppose the motion.

Thanks,
Larissa



                                                 Larissa G. Nefulda
                                                 Partner
                                                 Larissa.Nefulda@lewisbrisbois.com

                                                 T: 213.580.7933 F: 213.250.7900

633 W. 5th Street, Suite 4000, Los Angeles, CA 90071 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




                                                                          2
